DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eckhard H. Kuesters (28,870) on 06/02/2021.
Claim 13 (Amended):  A medical image diagnostic apparatus comprising:
a memory that stores an upper limit value of the count for each of portions of [[the]] a subject;
a bed that movably supports a top plate in a long axis direction; and
processing circuitry that:
respective portions of a body of [[a]] the subject placed on the top plate, [[and]] 
                 sets an acquisition area corresponding to respective portions of the subject and sets an acquisition time for each of the acquisition areas corresponding to respective portions of the subject in accordance with the count data corresponding to said respective portions of the subject. and
.







Allowable Subject Matter
Claims 1-7, 10, 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Nakai discloses: a bed (fig.2 item 20) that movably supports a top plate (fig.2 item 22) in a long axis direction (fig.2 shows the patient is moved in the z-axis direction as shown by the arrow); a display (fig.2 item 32) that displays a setting window through which an acquisition time of PET event data is set for each of acquisition areas arranged in the long axis direction of the top plate (para. [0062] teaches a display with GUI for operator inputs); and processing circuitry that: sets an acquisition time for each of the acquisition areas in response to a setting instruction of the acquisition time for each of the acquisition areas received through the setting window (para. [0059] scanning multiple areas, [0104] displaying images taken in different time series); performs PET imaging for each of the acquisition areas in accordance with the set acquisition time (para. [0116]), and acquires PET event data that represents the count of gamma rays emitted from a subject (para. [0116]); and generates a PET image based on the acquired PET event data (para. [0116]). Yamada et al. disclose: the acquisition areas each include a unit acquisition area or a plurality of unit acquisition areas which overlap with each other in the long axis direction with a variable overlap ratio (para. [0094] last 12 lines, [0097]), each of the unit acquisition areas corresponds to a coverage of a gamma ray detector included in a PET gantry (para. [0033], [0035]), and the processing circuitry sets the plurality of acquisition areas arranged in the long axis direction and the acquisition time for each of the acquisition areas (fig.4 & fig.5), and when a user designates a given position of the set acquisition areas. The prior arts of record fails to teach, disclose, suggest or make obvious: the processing circuity adjusts the overlap ratio of a first acquisition area set with a first acquisition time and including the given position of the acquisition areas or a second acquisition area adjacent to the first acquisition area and having a second acquisition time different than the first acquisition time so that a boundary between the first area and the second area matches the given position.
Regarding independent claim 10, Nakai discloses: a medical image diagnostic apparatus comprising: a bed (fig.2 item 20) that movably supports a top plate (fig.2 item 22)  in a long axis direction (fig.2 shows the patient is moved in the z-axis direction as shown by the arrow); a PET gantry that performs PET imaging; a CT gantry that performs CT imaging; processing circuitry that: performs a positioning scan on a subject (fig.2 item P) placed on the top plate by the PET gantry, while moving the top plate in the long axis direction, to acquire PET event data; and sets an acquisition time for each of acquisition areas for an intermittent movement scan that performs the PET imaging to each of the acquisition areas by the PET gantry while intermittently moving the top plate in the long axis direction, based on the PET event data or a positioning image based on the PET event data (para. [0059]). Yamada et al. disclose: extracts each of the portions of the subject (fig.6A is an image of a “heart part”) based on a distance between the brain and the bladder (fig.5 from 64A-64B), identifies a count for each of portions of the subject based on the acquired PET event data, and sets an acquisition time for each of the acquisition areas corresponding to respective portions of the subject in accordance with the count (para. [0026]-[0027]), in fig.4, fig.5, fig.7, fig.8 different scanning ranges. It would have been obvious to one of ordinary skill in the art to use the teachings of fig.4-5, fig.6A-6C, fig.7-8, and fig.10 of Yamada et al. since the images of head & heart to extracts a brain area and a bladder area of the subject based on the acquired PET event data. The prior arts of record fail to teach, disclose, suggest or make obvious: sets an acquisition area corresponding to respective portions of the subject and sets an acquisition time for each of the acquisition areas corresponding to respective portions of the subject in accordance with the count of the PET event data corresponding to said respective portions of the subject.
Regarding independent claim 13, Nakai discloses: a memory that stores an upper limit value of the count for each of portions of a subject; a bed that movably supports a top plate in a long axis direction; and processing circuitry that: acquires count data that indicates a count of gamma rays emitted from respective portions of a body of the subject placed on the top plate, controls the bed to intermittently (see claim 1). The prior arts of record fail to teach, disclose, suggest or make obvious:  processing circuitry that sets an acquisition area corresponding to respective portions of the subject and sets an acquisition time for each of the acquisition areas corresponding to respective portions of the subject in accordance with the count data corresponding to said respective portions of the subject. 
Claims 2-7 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884